Citation Nr: 1522400
Decision Date: 05/27/15	Archive Date: 07/07/15

DOCKET NO.  13-22 105      DATE MAY 27 2015

On appeal from the Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUE

Entitlement to a disability rating in excess of 40 percent for a thoracolumbar spine disability, including a total rating based on individual unemployability.

REPRESENTATION

Appellant represented by:   Monte Phillips, Attorney

ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981 and from March 1985 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. Jurisdiction over the case was subsequently transferred to the RO in St. Louis, Missouri.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.

REMAND

A review of the record reveals that the Veteran underwent a VA medical examination in May 2015. The VA examination record includes findings pertinent to the issue on appeal. As the Veteran has not waived his right to have this evidence considered in the first instance by the originating agency, remand is necessary so that the originating agency can consider the evidence and prepare a supplemental statement of the case, if warranted. See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c). Furthermore, due to the evidence of occupational impairment due to the thoracolumbar spine disability, an opinion is needed to determine whether the thoracolumbar spine disability results in unemployability.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1. Provide all required notice in response to the claim for a total rating based on individual unemployability due to the service-connected thoracolumbar spine disability.

-2-

2. Undertake appropriate development to obtain all pertinent, outstanding medical records, including any more recent VA treatment records not associated with the record.

3. Then, obtain an opinion from the May 2015 VA examiner regarding the effect of the thoracolumbar spine disability on occupational functioning. All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner must provide an opinion with supporting rationale concerning the impact of the thoracolumbar spine disability on the Veteran's employability, to include whether it is sufficient by itself to render him unemployable.

4. Undertake any other development deemed warranted.

5. Readjudicate the issue on appeal, including entitlement to a total rating based on individual unemployability, with consideration of all evidence associated with the record since the June 2013 statement of the case. If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

-3-

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

-4-





